Title: From George Washington to Brigadier General William Smallwood, 23 January 1778
From: Washington, George
To: Smallwood, William



Dear Sir
Head Quarters Valley Forge 23d Jany 1778

As I have not recd any answer to mine of the 13th instant, I am at a loss how to give you further directions respecting the Sale or distribution of the Symetry’s Cargo. My reason for putting a stop to it was upon seeing what was certainly a very inequitable mode, upon several accounts, of conducting the Business as appeared by a plan drawn up by the Feild Officers. In the first place, the Staff were in a great measure excluded from purchasing, and as a credit of four or five Months was to be allowed, the Soldiers and non commissioned Officers must of course have waited till the expiration of the Credit, before they could receive their dividend. Besides, by the Death, Resignation, or dismission of an Officer, if great care was not taken, the debt would be lost. For this reason, whether the Goods are disposed of by open sale, or delivered out at a valuation, the Officer who purchases more than the amount of his share should immediately pay the surplus. If these matters are put upon a proper and equitable footing, I have no objection to the sale or distribution’s going on. I would only desire that the person who acts as Vendue Master may not make a final distribution of the money arising from the Sale, untill the determination of Congress is known respecting the property.
Inclosed you have a letter for Mr Read president of the Delaware State upon the Subject of filling up their Regiment. I have desired him to call upon you for an exact Return of their present Strength, that he may know what number of levies are wanting to compleat them. Be pleased to forward the letter to him with the Return, and continue to press him on this Subject.
The Enemy made an attempt to surprize Capt. Lee a few days ago, in

which they failed, but upon their return they took two Waggons, which were said to be coming from Wilmington. This makes me apprehensive that they might have been those which Colo. Moylan informed me you were sending up with some things for me. I shall be happy to find it otherwise.
A few days ago I recd a very polite letter, from Docr Boyes of the 15th Regt British, requesting me to return him some valuable medical manuscripts taken in the Brig Symetry. He says they are packed in a neat kind of portable library and consist of Docr Cullens lectures on the institutions of Medicine 18 Volumes. Cullens lectures on the practice of Medicine 39 or 40 Volumes. Monroes anatomical lectures 8 Volumes and Docr Black on Chemistry 9 Volumes. The whole in octavo. If they can be found, I beg that they may be sent up to me, that I may return them to the Doctor. I have no other view in doing this than shewing our Enemies that we do not war against the Sciences. I am Dear Sir Yr most obt Servt

Go: Washington

